DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-11, 15 and 18 are rejected under 35 U.S.C. 102a(1) as being anticipated by Beaujard, Jr. US 1712417.  Beaujard discloses the claimed finger ring with two or more rotatable annular parts (lines 80-86).  One or the center annular ring has a groove/two grooves to receive the fastening member(s) from the other annular ring(s).

    PNG
    media_image1.png
    411
    576
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beaujard, Jr., US 1712417 in view of Halsey, US 221728.  Beaujard, Jr. discloses rotatably connecting the annular rings using a rim projecting from the one ring with a protrusion extending therefrom.  The other ring has an annular groove that receives the annular fastener protrusion.  
The claims require the fastening member must be a pin attached through an aperture in the one ring and projecting therefrom for engaging an annular groove in the other ring, which is not found in Beaujard, Jr.
However, Halsey discloses two annular rings connected to one another by a pin extending from the one ring and received in the annular groove of the other ring to allow relative rotation between the rings.  Both type of couplings work equally as well as the other in allowing the relative rotation between the rings and preventing the rings from becoming disengaged.  Therefore, it would have been obvious to aperson having ordinary skill in the art to use the pin/groove coupling in place of Beaujard, Jr.’s  protrusion/groove coupling to obtain the same desired rotational coupling between the rings.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beaujard, Jr., US 1712417 in view of Dover, US 813084.  Beaujard, Jr. disclose an aperture setting for the gemstone.  The aperture has both linear and inclined surfaces as previously described.  The claim requires that the top of the inclined surface issue from the outer surface of the annular ring.  Beaujard, Jr. fails to show this.  However, this type of aperture setting is old and well known.
Dover discloses a setting that has lateral and transverse walls made up of a straight wall opening on the inside of the setting and an angled wall connected to the straight wall opening at the outside of the setting.  Figure 7 discloses a square form of the setting.  Therefore, it would have been obvious to use Dover’s setting in place of Beaujard, Jr.’s setting as an alternative design for mounting the gemstones.  Both functional equally as well as the other in mounting the gemstones.

    PNG
    media_image2.png
    431
    687
    media_image2.png
    Greyscale


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677